DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ROUSE “Polymer-assisted dispersion of single-walled carbon nanotubes in alcohols and applicability toward carbon nanotube-sol-gel composite formation” (Oct. 2004)
Regarding claims 1 and 8,
	ROUSE teaches a dispersion of carbon nanotubes in a solvent using poly(4-vinylpyridine) abstract. The table of results shows stability of the composition as greater than 1 week and greater than 30 days depending on the solvent, see Table. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over RUDHARDT et al. (US 2013/0200310) in view of ROUSE “Polymer-assisted dispersion of single-walled carbon nanotubes in alcohols and applicability toward carbon nanotube-sol-gel composite formation” (Oct. 2004).
Regarding claims 1-2,
	RUDHARDT teaches a stable suspension of carbon nanotubes abstract. The composition includes the carbon nanotubes, a dispersing agent (solvent), and dispersing aid [0021]. An example of dispersing agent (solvent) is NMP [0035]. The dispersing aid is polymeric and can be poly(2-vinylpyridine) [0036]. The reference does not specifically teach using poly(4-vinylpyridine). However, ROUSE teaches a dispersion of carbon nanotubes in a solvent using poly(4-vinylpyridine) abstract. ROUSE shows that the use of poly(4-vinylpyridine) is effective as a surfactant that prevents bundling of the nanotubes, page 1057. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use  poly(4-vinylpyridine) instead of poly(2-vinylpyridine) as a simple substitution of known dispersants for carbon nanotubes to prevent bundling and improve solution stability.
Regarding claims 3,	
	RUDHART teaches that the compositions can have a ratio of up to 1:1 for dispersing aid to CNTs and further notes that the dispersing aid (and therefore CNTs based on weight ratios) can be present at 2-10 wt% [0039]. 
Regarding claim 4,
	RUDHART teaches using CNTs at 2-10 wt% [0039] but does not teach using CNTs at 1-5 wt%. However, the claimed range and prior art range overlap and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 5,
	RUDHART teaches the compositions can have a ratio of up to 1:1 for dispersing aid to CNTs and therefore each can be present at 2-10 wt% [0039]. The balance of the composition is the dispersing agent (solvent) which calculates to be 80-96 wt% which falls within the claimed range. The dispersing aid (poly(4-vinylpyridine)) and the CNT are present at 2-10 wt% which overlaps their respected claimed ranges. The overlapping ranges are considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 6,
	The references do not express the amount of stabilizing polymer in terms of mass of polymer per surface area of carbon-based particle. However, the same weight % of carbon based material and dispersing aid is expected to have the same mass per unit area. 
Regarding claim 7,
	RUDHART teaches the dispersing aid (e.g. poly(4-vinylpyridine)) can be present at 2-10 wt% [0039].  The reference does not expressly teach using 3-5 wt%. However, the claimed range overlaps the prior art range and is considered prima facie obvious, MPEP 2144.05.I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712